WOODLEY, Judge.
In each of these appeals appellant was convicted upon his plea of guilty before the court of forgery, and his punishment was assessed at 6 years.
The sentences have the same cumulation provision as in our Cause No. 31,129, but the six sentences are concurrent with each other.
The records are in the same condition as the record in Reid v. State, No. 31,129, Tex.Cr.App. 333 S.W.2d 140.
In the absence of notice of appeal given in open court during the term at which the convictions were had, the appeals are dismissed.